Citation Nr: 1609368	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  16-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The December 2004 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a dental disability.

In March 2005, the Veteran testified at a personal hearing before the undersigned, Acting Veterans Law Judge (VLJ) T. Mainelli.  A transcript of this hearing was prepared and associated with the claims file.
 
In February 2006, the Board remanded this case for additional development, and the case was subsequently returned to the Board for further appellate review.

In September 2007, the Veteran testified at a hearing before VLJ Wayne Braeuer.  A transcript of this hearing was prepared and associated with the claims file.

In a January 2008 decision, the Board denied, in pertinent part, the claim of whether new and material evidence had been received to reopen a claim of entitlement to service connection for dental disability.  The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  A November 2010 Memorandum Decision vacated this denial and remanded the claim back to the Board for further development.

In May 2011, the Board remanded this claim so that the Veteran could be provided proper notice on how to develop it. 

In June 2013, the Board declined to reopen the claim of entitlement to service connection for a dental disability for failure to submit new and material evidence.  

The Veteran appealed the Board's June 2013 decision to the Court.  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a "Joint Motion for Partial Remand" in March 2014 so that the Veteran could be provided appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA).  In a March 2014 Order, the Court granted the Joint Motion, vacating the Board's June 2013 decision with respect to the dental disability claim and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  The case has thus been returned to the Board for further consideration.

The Board notes that a claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein is limited to service connection for compensation purposes.  The claim for VA outpatient dental treatment is REFERRED to the AOJ for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has had two separate hearings for the claim of entitlement to service connection for a dental disability.  These hearings were presided over by Acting VLJ T. Mainelli in March 2005 and by VLJ Wayne Braeuer in September 2007.  

The Board notes that, because multiple VLJs have presided over hearings with respect to this claim, this claim must be decided by a panel of three VLJs.  See 38 C.F.R. § 20.707 (all VLJs who preside over a hearing must participate in the decision on the claim).  Furthermore, the Court has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal; therefore, the Veteran has a right to a hearing before a third VLJ who will become the third member of the panel who will decide the Veteran's claim.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Because he has the right to testify at such a hearing, the Board finds it necessary to remand this claim in order to schedule the requested hearing.

The Board notes that this claim is the subject of a March 2014 Joint Motion for Partial Remand, in relevant part because it was determined that the VCAA notice that was provided to the Veteran in connection with this claim was inadequate for purposes of satisfying Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, in the context of a claim to reopen, Kent held that the Secretary must look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Board notes that Kent is no longer controlling precedent insofar as it required case-specific notice in applications to reopen previously denied claims.  VAOPGCPREC 6-2014 (Nov. 21, 2014).   

In the case at hand, the Joint Motion found the VCAA letter's notification of the bases for the prior final denial of the dental claim, that the Veteran's "claim was previously denied because there was no evidence of service connection," was inadequate.  Following the Board's September 2014 remand for specific notice, the VCAA letter that was issued in October 2014 remains inadequate.  Specifically, this letter informed the Veteran that his "claim was previously denied because Failure [sic] to submit new and material evidence."  

Despite the subsequent General Counsel Opinion's determination that notice specific to the reasons that a veteran's claims were previously denied is no longer required, the Board must follow the directives of the Joint Motion and ensure that proper notice is given.  This requirement may be satisfied by the VLJ who conducts the Veteran's third hearing on the dental claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board hearing at his local RO with respect to the issue of entitlement to service connection for a dental disability.  Because the issue on appeal will be decided by a panel, this hearing must be held by a VLJ other than those who conducted the first two hearings.  Acting VLJ T. Mainelli (the undersigned) conducted the first hearing, while VLJ Wayne Braeuer conducted the second hearing.  Appropriate notification should be given to the appellant, and such notification should be documented and associated with the appellant's claims folder.

The Board notes that this case is the subject of a March 2014 Joint Motion for Partial Remand in which it was directed that the Board provide adequate notice of why the Veteran's claim was previously denied.  Because such notice has not been given, and for the sake of efficiency, the VLJ who conducts the third hearing may wish to provide such notice on the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




